Co Oo SS DH A FP WY PO

NM Bw Bw KB KH BD BRD BRO OBR
co ~~] KN HU BLlUWGOUULDN OU re lCU Dll ODS Cha Sl CU

Case 2:19-cr-01013-GMS Document3 Filed 08/23/19 Page1of1

MICHAEL BAILEY

United States Attorney
District of Arizona

GARY M. RESTAINO
Arizona State Bar No. 017450
Assistant U.S. Attorney

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: Gary.Restaino@usdoj.gov
Attorneys for Plaintifi

 

FILED
RECEIVED

BY

 

AUG 28 2019

CLERK U $ DISTRICT COUR
DISTRICT OF ARIZONA

___ LODGH
__ COPY

DEPU

D

ITY

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

TN: Mitchell Brent Sharp
Mitchell Sharp,

Defendant.

 

 

 

CR-19-1013-PHX-GMS
INFORMATION
VIO: 18 U.S.C. §§ 1153 and 661

Theft Within Indian Country)

ount |

THE UNITED STATES ATTORNEY’S OFFICE CHARGES:

Between February 2015 and August 2015, in the District of Arizona and within the
confines of the Colorado River Indian Reservation, Indian Country, MITCHELL
SHARP, an Indian and a union organizer, knowingly took and carried away the personal
property of another, with the intent to steal and purloin, when he used a credit card issued

to him by the Laborers International Union of North America to charge personal

COUNT ONE

expenses in excess of $1,000 at the Blue Water Casino Bar.

All in violation of 18 U.S.C. §§ 1153 and 661.

tH _—
Dated this | YT day of —S 4 2019.

MICHAEL BAILEY
United States Attorney

District of Afizon
ee

Gary M. Restaino

Assistant U.S. Attorney

 

 

 
